 DEL E.WEBB CONSTRUCTION COMPANY377in the aforesaid unit, Respondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a) (5) of the Act.5.By such conduct,including its unilateral acts found above, Respondent hasinterfered with, restrained,and coerced its employees in the exercise of rightsguaranteed by Section 7 of the Act,and has thereby engaged in,and is engagingin, unfair labor practices within the meaning of Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]DEL E. WEBB CONSTRUCTION COMPANYandWILLIAM H. PICKARDINTERNATIONAL UNION OF OPERATING ENGINEERS, HOISTING AND PORT-ABLE LOCAL No. 101 OF GREATER KANSAS CITY AND VICINITY, A. F.OF L.andWILLIAM H. PICKARD.Cases Nos. 17-CA-251 and 17-CB-20.July 23, 1951Decisionand OrderOn April 17, 1951, Trial Examiner Max M. Goldman issued hisIntermediate Report in this consolidated proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent Company andthe Respondent Unions filed exceptions to the Intermediate Reportand supporting briefs.The Board 1 has reviewed the rulings made at the hearing by theTrial Examiner and finds that no prejudicial error was committed.The rulings are hereby affirmed.' The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings,3 conclusions, and recommenda-tions of the Trial Examiner, with the exceptions,modifications, andadditions noted below.i Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connectionwith thiscase to a three-member panel[Members Houston,Reynolds,and Styles].2We find no merit in the Respondents'exceptions to the denial by the Trial Examiner ofthe RespondentCompany'smotion tovacate thehearing on the ground that it was entitled,under Federal Rule 26(a), to take adepositionof the charging party.Theprovision inSection 10(b) of the Actmerely providesthat any complaint "proceeding shall,so far aspracticable,be conductedin accordancewith the"Federal Rules of Civil Procedure, andclearly relatesto the introduction of evidencebefore the Board,and not to pretrialprivilegesaccordedparties to judicial proceedings.See Representative Hartley's state-ments in 93Daily Cong.Rec. 3588(April 16, 1947) ;Senator Taft's statements, Id. at6676(June 6,1947) and 7002 (June 12, 1947).3For the reasons stated inDel E. WebbConstruction Company,95 NLRB 75, wereject theRespondent Union'scontentionthat the Respondent Company is not engaged incommerce within the meaning ofthe Act.95 NLRB No. 57. 378DECISIONS' 'OF NATIONAL LABOR RELATIONS BOARD1.Like the Trial Examiner, we find that the Respondent Companydiscriminated against William H. Pickard in violation of Section S(a) (3) and 8 (a) (1) of the Act, by terminating his employment.because he was a member of Hoisting and Portable Local 101-B ofGreater Kansas City and Vicinity and not a member of RespondentLocal 1014We premise our finding on the following facts establishedby the record :On December 21, 1949, after the Respondent Union's job steward,Earl Thompson, told Pickard that he had been "bumped," Pickardwent to the Respondent Company's office where he told the Company'ssuperintendent, Jack Neil, that he had been told that another older manwas going to take over his job.Although Neil protested that he".should be able to keep" a man who suited him, he implicitly concededthe Union's power to choose employees for him, by asking Pickard tostay around while he found out what he could do and then calling theunion hall to tell the Respondent Union's business representative, Ham-ilton, that Pickard "had done the job satisfactorily and he would liketo keep him."After the phone conversation, Neil informed Pickard,"I don't think it looks like I am,going to be able to do you any good,Hank, Mr. Hamilton said he had some older men he was going to haveto take care of first."Pickard then suggested that he might be per-mitted to work the machine at the Respondent Company's job site if hewent back on the payroll of Shaw, the lessor of the machine, and theone who had loaned Shaw to the Respondent Company to operate therented equipment.Neil then called Shaw to ask if there was "someway [Shaw] could fix it so he could keep Pickard on the job." Shawalso called Hamilton who told him, "you know the job has started andthere was quite a few of our other men out there, and we'll see what wecan do."A day or two before Christmas, Hamilton came out to the job site andtold Neil that it would be necessary to place an A-card holder from thenight shift, which was being disbanded, on the hi-loader instead ofPickard who held only a B card.According to Neil's deposition, hetold Hamilton that he did not agree with that principle but, if it "wasthe union rulings, their local rulings and by-laws," he would "abide byit."On December 30, Pickard went out to the -Del Webb job site.Neilagain called Hamilton.After he finished talking on the phone, Neilsaid, "Well, it don't look like I'm going to be able to do you any good."4Where thefact of employment depends entirely on membership in Local 101 as opposedto 101-B, it is obviousthat 101 andthe separately chartered101-B arenot the same, andthat disparate treatment based on that fact discourages membership in 101-B, encourag-ing membershipin 101,whether or not membership in 101 was available to the discriminatee.See the Intermediate Report in Sub GradeEngineering Company,93 NLRB 406,involvingthe Respondent Union. DEL E. WEBB CONSTRUCTION COMPANY379Pickard then told Neil that he was going down to the NLRB "and seewhat they can do."Neil approved.Basically, the Respondent Company's position is that prior to anydiscussion with Union Representative Hamilton, Neil had decided todispense with the hi-loader for reasons wholly unrelated to anyrequestby the Union to replace Pickard. Such a view does find some supportin certain testimony of Neil, but, like the Trial Examiner, we arepersuaded that a preponderance of the testimony in the record makessuch version of the facts untenable. In particularwe areimpressedwith the fact that Neil made a deliberate effort to avoid the impactof the Union's seniority rule on Pickard by contacting Shaw for sug-gestions as to how to keep Pickard on the job. Clearly, Neil wouldnot have made that effort if he had already decided to dispense withthe services of Pickard.While the operations on the project were virtually shut down inthe period immediately following December 30, 1949, because ofweather conditions, we are nevertheless satisfied that Pickard's em-ployment was effectively terminated by Neil in the above-noted con-versation of December 30, and that this was done because Neil wasconvinced that the Respondent Union would not approve Pickardas anoperator when the hi-loader was put back into operation.Byso relinquishing to the Union its control over the employment ofPickard and effectuating a discriminatory discharge, the RespondentCompany violated Section 8 (a) (3) of the Act.2.We also agree with the Trial Examiner that the RespondentUnion caused the discrimination against William H. Pickard, therebyviolating Section 8 (b) (2) and 8 (b) (1) (A) of the Act. On thefacts set forth above and the record as a whole, we are convinced thatbut for the Respondent Union's refusal to waive or modify its traderule requiring preferential employment for full-fledged as opposedto apprentice members,5 with which the Company had agreed to abide,Pickard would not have been discharged. Thus the Union's statementof its rules was tantamount to a request for the discrimination whichfollowed e In that manner the Union "caused" the violation of Section8 (a) (3), thereby violating Section 8 (b) (2) and 8 (b) (1) (A).Upon the entire record in the case and pursuant to Section 10 (c).of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.The Respondent Company, Del E.Webb Construction Company,Kansas City, Missouri, its officers, agents, successors,and assigns,shall :5For the reasons stated inAmerican Pipe and Steel Corporation,93 NLRB 54,. we findno merit in the Respondent Union's contention that the Local's desire to enforce an allegedobligation of union members is material.6 SeeDel E. Webb Construction Company, supra;Sub Grade Engineering Company, supra. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDa.Cease and desist from :(1) Encouraging membership in the International Union of Oper-ating Engineers, Hoisting and Portable Local No. 101 of GreaterKansas City and Vicinity, A. F. of L., or any other labor organization,by discriminating in regard to the hire and tenure of its employees,or any term or condition of their employment, except to the extentpermitted by the proviso to Section 8 (a) (3) of the Act.(2) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act.(1)Offer William H. Pickard immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges.(2)Jointly and severally with the Respondent Union make wholethe said William H. Pickard for any loss of pay he mayhave sufferedby reasons of its discrimination against him, in the manner set forthin the Intermediate Report.(3)Post at its construction offices in Kansas City copies of thenotice attached hereto marked "Appendix A."'Copies of said no-tice, to be furnished by the Regional Director for the SeventeenthRegion, shall, after being duly signed by the Respondent Company'srepresentative, be posted by it immediately upon reecipt thereof andbe maintained by it for a period of at least sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent Company to insure that said notices shallnot be altered, defaced, or covered by any other material.(4)Upon request, make available to the Board or its agents allpertinent records necessary to insure expeditious compliance withsaid recommended order.(5)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Decision andOrder, what steps it has taken to comply herewith.2.The Respondent Union, International Union of Operating En-gineers, Hoisting and Portable Local No. 101 of Greater Kansas Cityand Vicinity, A. F. of L., its officers, agents, representatives, suc-cessors, and assigns, shall :a.Cease and desist from :(1)Causing or attempting to cause Del E. Webb ConstructionCompany, Kansas City, Missouri, its officers, agents, successors, or7 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order,"the words,"A Decree ofthe United States Court of Appeals Enforcing." DEL E. WEBB CONSTRUCTION COMPANY381assigns, to discriminate against its employees in violation of Section8 (a) (3) of the Act.(2)In any like or related manner restraining or coercing em-ployees of the Del E. Webb Construction Company, its officers, agents,successors, or assigns, or any other employer in the exercise of therights guaranteed in Section 7 of the Act.b.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1)Notify the Del E. Webb Construction Company in writing,and furnish a copy to William H. Pickard, that it has no objectionto his employment by the Respondent Company.(2)Jointly and severally with the Respondent Company makewhole William H. Pickard for any loss of pay which he may havesuffered by reason of the discrimination against him, in the mannerset forth in the Intermediate Report.(3) Post at its, offices in Kansas City, 1Vlissour}, and in other con-spicuous places, including all places where notices to members arecustomarily posted, copies of the notice attached hereto marked "Ap-pendix B." 8Copies of said notice, to be furnished by the RegionalDirector for the Seventeenth Region, shall, after being duly signedby the Respondent Union's representative, be posted by it immedi-least sixty (60) consecutive days thereafter.Reasonable steps shallbe taken by the Respondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(4)Mail to the Regional Director for the Seventeenth Regionsigned copies of the notice attached hereto and marked "AppendixB," for posting, the Respondent Company. willing, at the constructionoffices and place of business of the Respondent Company in KansasCity and vicinity,.in places where notices, to be furnished by theRegional Director for the Seventeenth Region, shall, after beingsigned as provided in paragraph 2, subparagraph b (3) of this Order,be forthwith returned to the Regional Director for such posting.(5)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Decision andOrder, what steps the Respondent Union has taken to complyherewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that:O Seefootnote7, supra. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT encourage membership in INTERNATIONAL UNIONOF OPERATINGENGINEERS,HOISTING AND PORTABLE LOCAL No. 101OF GREATER KANSAS CITY AND VICINITY, A. F. OF L., or any otherlabor organization, by discriminatorily .discharging any of ouremployees or discriminating in any other manner in regard totheir hire or tenure of employment or any terms or conditions ofemployment.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the rights guar-anteed them in Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as au-thorized in Section 8 (a) (3) of the Act.WIN WILL offer William H. Pickard immediate and full rein-statement to his former or substantially equivalent position with-out prejudice to any seniority or other rights and privileges pre-viously enjoyed; and we will make him whole for loss of paysuffered as a result of the discrimination against him.All of our, employees are free to become, remain, or refrain frombecoming or remaining, members. in good standing of the above-named union or any other labor organization, except to the extent thatsuch right may be affected by an agreement in conformity with Sec-tion 8 (a) (3) of the Act.DEL E.WEBBCONSTRUCTION COMPANY,Employer.By-----------------------(Representative)(Title)Dated --------------------Thisnotice must remain postedfor 60 daysfrom the date hereof,and must not -be altered, defaced, or covered by any other material.Appendix. BNOTICE TO ALL MEMBERS OF INTERNATIONAL UNION OF OPERATING EN-GINEERS,HOISTING AND PORTABLE LOCAL No. 101 OF GREATER KANSASCITY AND VICINITY, A. F. OF. L. AND To ALL EMPLOYEESOF THE DELE. WEBB CONSTRUCTION COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify you that :WE WILL NOT cause or attemptto causeDEL E. WEBB CONSTRUC-TION COMPANY, Kansas City, Missouri, to discharge or otherwisediscriminate against employees in regard to their hire or tenureof employment or any term or condition of employment to en- DEL E.WEBB CONSTRUCTION COMPANY.383courage membership in any labor organization in violation ofSection8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees of the DEL E.WEBB CONSTRUCTION COMPANY,its SUC-cessors or assigns, or any other employer in the exercise of therights guaranteed to them by Section 7 of the Act.WE WILL notify DEL E. WEBB CONSTRUCTION COMPANY In writ-ing, and furnish a copy to William H. Pickard, that we have noobjection to his employment by.the company.WE WILL make whole William H. Pickard for any loss of pay hemay have suffered because of the discrimination against him.INTERNATIONAL UNION OF OPERATING ENGINEERS, HOIST-ING AND PORTABLE LOCAL No. 101 OF GREATER KANSASCITY AND VICINITY, A. F. OF L.,By ---------------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges duly filed by William H. Pickard,the General Counsel, by theRegional Director for the Seventeenth Region(Kansas City,.Missour`i), issuedan order consolidating these cases and a consolidated complaint on August 30,1950, against Del E. Webb Construction Company, herein called the RespondentCompany, and International Union of Operating Engineers,Hoisting and Port-able Local No. 101 of Greater Kansas City and Vicinity,A. F. of L., herein calledthe Respondent Union, alleging that the Respondent Company and the Respond-ent Union have engaged in unfair labor practices affecting commerce within themeaning of Section 8(a) (3) and_8 (a) (1) and Section 8 (b) (2) and 8 (b)(1) (A), respectively,and Section 2 (6) and(7) of the,Labor ManagementRelations Act, 1947, 61 Stat. 136, herein called the Act.Copies of the charges,the complaint,the order consolidating cases, and notice of hearing were dulyserved upon the Respondents and the charging party.With respect to unfair labor practices, the complaint alleged in substance thaton or about December 21, 1949, the Respondent Union attempted to cause and onor about December 23 caused the Respondent Company to discharge WilliamH. Pickard because he was not a member of the Respondent Union.The re-spective answers of the Respondents deny the commission of any unfair laborpractices.Pursuant to notice,a hearing was held at Kansas City,Missouri,on Decem-ber 12 and 13, 1950, before the undersigned,the Trial Examiner designated bythe Chief Trial Examiner. The General Counsel and the Respondents wererepresented by counsel.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues wasLabor Organization. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDafforded the parties.The General Counsel and the Respondents presented oralargument at the close of the testimony and submitted briefs.The RespondentCompany also submitted proposed findings of fact and conclusions of law'Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT COMPANYDel E. Webb Construction Company; an Arizona corporation, with a principaloffice at Phoenix, Arizona, and a branch office at Los Angeles, California, is en-gaged in general construction contracting in various States.At the present theRespondent Company is engaged in construction projects in the States of Ari-zona, California, Colorado, New Jersey, and Missouri, each of which represents acontract price of several million dollars.The Respondent Company's KansasCity, Missouri, job, the locale of the events here involved, is the construction ofa Veterans Administration hospital for an 'approximate contract price of$8,000,000.The project was started in September 1949 and has an estimatedconstruction period of about 2 years. In the construction of this facility theRespondent Company uses general building materials such as sand, rock, cement,steel and metal products, brick, lumber, tile, electrical products, plumbing,heating, and air-conditioningmaterials and- supplies valued in excess of$1,200,000.An amount of these materials valued in excess of $600,000 originatesoutside the State of Missouri and is shipped directly to the Respondent Com-pany at its Kansas City project.This value of these materials,does not includethe materials which are supplied to this project' by subcontractors,some ofwhom are located in 10 different States other than the State of Missouri. Theundersigned finds that the Respondent Company is engaged in commerce withinthe meaning of the Act.1In its proposed conclusions of law and in a motion to vacate the hearing,the RespondentCompany seeks reconsideration of a ruling made at the hearing denying an applicationto take a pretrial deposition of William H. Pickard, the charging party who was presentat the hearing.The Respondent Company points out that before the hearing commencedsimilar applications had been made to the Regional Director and that'these applicationshad been opposed by the General Counsel and denied by the Regional Director.TheRespondent Company contends that under these circumstances it has been deprived of thebearing provided for by the Act.Basically the disagreement between the RespondentCompany and the General Counsel concerns the validity of the Board's Rules and Regula-tions requiring a showing of good cause to obtain an order. for a deposition. TheRespondent Company contends that Section 10 (b) of the Act makes the Federal Rulesof Civil Procedure applicable and that under Section 26 (a) of the Federal Rules it hasan unqualified right to take the deposition of Pickard before trial.The General Counsel,on the other hand, in effect contends that Section 10 (b) of the Act makes the rules ofevidence(such as Rule 43)of the Federal Rules applicable so far as practicable, andthat matters of pretrial depositions do not fall within the concept of rules of evidencebut within the concept of rules of procedure as a method for obtaining evidence.TheGeneral Counsel does not, as the Respondent Company points out, show that in unfairlabor practice proceedings generally or in this proceeding in particular it would not bepracticable to follow the Federal Rules as to pretrial depositions. It does not appearwhether because the General Counsel relies only upon a distinction between rules ofevidence and rules of procedure or because he does not purport to speak for the Board,that he does not urge, that in any event the Board in formulating its Rules and Regulationsunder Section 6 of the Act to carry out the Act's provisions and in establishing a procedurefor depositions concluded that the Federal Rules in this respect were not practicable.Theundersigned assumes the validity of the Board's Rules and Regulations and not beingpersuaded that good cause under these Rules has been shown, hereby reaffirms his priorruling and denies the instant motion. ' ' DEL E. WEBB CONSTRUCTION COMPANYII.THE LABOR ORGANIZATION INVOLVED385International Union of Operating Engineers,Hoisting and Portable LocalNo. 101 of Greater Kansas City and Vicinity,A. F. ofL., is a labor organizationadmitting to membership employees of the Respondent Company.III. THE UNFAIR LABOR PRACTICESA. The factsIn October 1949, shortly after the Respondent Company commenced operationsat the hospital project involved, John P. Neil, the then construction superintend-ent,met with the local Building Construction Trades Council of Kansas City,Missouri.Neil, who has been a construction superintendent for about 22 yearsand has travelled to various of Respondent Company's jobs, explained that it wascustomary for him when he arrived at a city to engage in a building job to callupon the local Building Trades Council, the same as he would call upon, forexample, the lumber dealers, because not knowing of any other labor supply hewould obtain the labor for the job from the local Council.At this meeting hemet various of the American Federation of Labor Building Trades organizationswho were there represented.There is no contract between the Respondents re-quiring membership in the Respondent Union as. a condition of employment.Neil explained that he considered it part of his job to create harmony and to getalong with people and that he usually accomplished this by observing union"working rules or any other law in the land."Among the building trades utilized on the job was that of the operating engi-neers who- performed certain of the excavating work which included operationof such equipment as air compressors and a hi-loader.A hi-loader appears tobe anapplication or an adaption of the bulldozer so arranged that it can lift,load, and move earth.Beginning about November 21, 1949, the hi-loader whichwas used at the project by the Respondent Company was operated by WilliamH. Pickard, the charging party.Pickard had formerly been employed by theGeorge Shaw Hauling Company, the Respondent Company's lessor of equip-ment.Pickard had been operating the hi-loader for the Shaw people for about2 years and when it was rented to the Respondent Company, Pickard deliveredthe machine and became the Respondent Company's employee.Pickard is a holder of a membership card in Local 101-B, which is a subcharterorganization established for organizing purposes in 1934 under the RespondentUnion.Local 101-B has about 1,500 members and the Respondent Union hasabout 140 members.The officers in the Respondent Union serve as officers ofLocal 101-B, but the members of Local 101-B have no voice in their selection.One of the benefits of membership in the Respondent Union, which the GeneralCounsel views as having vital significance in this proceeding, is the effect of theoperation of a seniority rule of long standing under which in the event of a per-manent layoff or reduction in force, members of the Respondent Union have theright to displace Local 101-B men regardless of seniority on the job.This rulehas no application in the event of layoffs due to bad weather or due to the neces-sity for making repairs on machines..About a week before Christmas 1949, the Respondent Company determinedto terminate its night shift air-compressor operations, necessitating the perma-nent layoff or termination of some of the operating engineers, apparently twomen.At about this time Kenneth Hill, general carpenter foreman at the project,informed the Respondent Union's job steward, Earl Thompson, of the situationand that there was going to be a curtailment of the night shift air compressors. 386DECISIONS OF NATIONAL LABOR, RELATIONS BOARDThompson thereupon informed Hill of the Respondent Union's seniority rulerelated above, and stated that Pickard, who worked on the day shift and wasthe only one who operated the hi-loader on the job, would have to go as lie wasa member of Local 101-B and there were journeymen or members of the-Respond-ent Union who could fill his place.Thompson made no threats whatever in his.conversation with Hill to insure enforcement of this seniority rule.In the morning of apparently Wednesday, December 21, the day a snow andsleet storm for all practical purposes closed down operations at the project,Thompson told Pickard that he had been "bumped." Thompson explained theseniority rule to Pickard stating that if he wanted more information he wouldhave to see Charles G. Hamilton, business representative of the RespondentUnion.After Pickard remonstrated with Thompson, he complained to Neil explainingwhat had occurred and that he was to be displaced by another man. Neil, whoconsidered Pickard an able and conscientious employee, indicated his objectionto the change, stating that he should be the one to decide these matters and thathe should be able to keep the man who suited him. Pickard suggested as a solu-tion to the problem that he be returned to the payroll of Shaw, the equipmentlessor, and continue working on the hi-loader.Neil thereafter telephoned Shaw,with .whom he had an understanding that the hi-loader would be operated -bythe man Shaw had sent with the machine, explained the situation, and askedif there were some arrangement that could be made to keep Pickard on the job.Shaw, who had received Hamilton's approval when he had first sent Pickardand the hi-loader to the job in November, called Hamilton about the matter.Hamilton stated that he would see what he could do. Shaw concluded the con-versation by stating to Hamilton that if he, Hamilton, did not keep Pickard onthe job, Shaw would like a good man put on the machine as it was an old oneand Pickard had been the only one who had been operating it for some time.Pickard, at Neil's and Hill's suggestion, appeared at the project the next fewdays.On one of these days Neil stated that they might yet find something forhim to do. On Friday, December 23, Neil told Pickard to take the hi-loader outand do some ice and snow removal work. Before Pickard undertookthe assign-'ment Neil gave him assurance that he, Neil, would stand behind him in the eventof difficulties with the Respondent Union.This was the last occasion uponwhich Pickard operated the hi-loader on the project.As was customary in theoperation of the Respondent Company's business, no termination slip was issuedto Pickard as he had no wages coming to him and his name merely did not ap-pear on the payroll .2Because of weather conditions comparatively little workwas done on the project from the day Pickard was told thathe was being re-placed by a Respondent Union man until the firstfew days in January 1950.About a day or two before Christmas, while operations at theproject werepractically at a standstill because of weather conditions,Hamilton came to theproject to see Neil.Hamilton explained to Neil that under the RespondentUnion's seniority rule it would be necessary to put a member of the RespondentUnion on the hi-loader instead of Pickard, who was a Local 101-B man. NeiltoldHamilton that he disagreed with that principle, but if that was the Re-spondent Union's rulehe would abide by it.Neil also pointed out to Hamiltonthat the men he referred to as members of the Respondent Union were olderand could not standthe jostling and bumpingon that machine.At the close of9Pickard worked last on December 23, but he was given a day's pay on December 29,apparently for the purpose of equalizing a deficiency which had been discovered in priorwage payments or because he had come out to the job several times at Neil's and Hill'ssuggestion. DEL E. WEBB CONSTRUCTION COMPANY387the conversation Neil told Hamilton that when they resumed operations be'would abide by the Respondent Union's rules, and they parted on friendlyterms.'Neil explained in his testimony that there was no disposition of theissue with Hamilton because Neil did not know when they would resume opera-tions.Neil also explained that there was no occasion to do anything about thesituation, that the bad weather continued until he left the Respondent Companyabout January 4, 1950, and that the bi-loader was not put into operation duringthat period.On December 30, Pickard went out to the project and told Neil that he was-going to the Regional Office of the Board to see what it could do for him.Neilstated that it would be all right for Pickard to use his name.When Pickard re-turned he asked Neil his view about filing a charge against the Respondent.Company in addition to the Respondent Union. Neil stated that if it would.do any good, it was all right for Pickard to file charges against Neil, too..Pickard thereafter on this day filed the charges in the instant proceeding.Shortly after Pickard filed the charges he returned to Shaw's employment..It was not until about the middle of January 1950, when Neil had been replacedby another construction superintendent, that the Respondent Company placeda bi-loader in operation again.On this occasion, Shaw did not send Pickard or-any other of his operators along with the machine to work for the RespondentCompany, and the machine was operated by a member of the Respondent Unionwho had been an air-compressor operator and who had remained in the Respond-ent Company's employ. Pickard did not apply for employment with the Re-spondent Company after he filed the charges with the Board.B. Conclusion'sIn explanation of Pickard's discharge, it was pointed out that Pickard's lastday of work was on December 23, because at about that time and thereafter-there was no work for a hi-loader due to weather conditions.This explanationoverlooks the Respondent Company's decision to curtail the night shift air-compressor operations and the Respondent Union's insistence upon the observ-ance of its seniority rule which admittedly had no application when therewas-a lack of employment brought about by such temporary conditions as badweather or the need,to repair the machinery' The correctness of this,expla-nation is also reflected upon in some respects by the other explanations given..It was also explained relying upon some of Neil's testimony that prior to anydiscussions with Hamilton, Neil had determined that the hi-loader was "ap-proaching" the end of its usefulness, that Neil had decided to return the machineto Shaw for reasons of economy, and that Neil's discussion with Hamilton was to^determine whether Pickard could operate the machine sometime in the futureshould it be returned to the project.While some support for this explanationwill be found in Neil's testimony, which he gave while under cross-examination8 The findings as to Neil's conversation with Hamilton are based upon Neil's testimonygiven in this proceeding in a deposition at Chicago, Illinois, on October 12, 1950.Hamil-ton's testimony at the hearing was to the effect that he had talked to Neil onlyonce and!that was on a prior occasion concerning another subject but that he had no recollection,of having had the conversation involved.Hamilton's testimony on thisissue is beingtreated as a denial.. Aside from the impression gained by the undersignedfromobservingHamilton as a witness and a study of Neil's deposition, Neil, unlike Hamilton, was, at thetime he, testified, a disinterested witness, and in addition Neil's testimonyfits inwith thetotal situation otherwise presented.*Although Hamilton first admitted upon direct examination by the General Counsel thatthe seniority rule had been applied to Pickard, he later denied when cross-examined by theRespondent Union that the seniority rule was "in the Pickard deal."961974-.52-vol. 95--26 388DECISIONSOF NATIONALLABOR RELATIONS BOARDby the Respondent Company, an examination of Neil's testimony as a whole andthe entire record shows that that testimony should not be accorded significantweight.For example: (1) There is no showing that in Neil's opinion the hi-loader had in fact lost its usefulness at the project, and the phrase, "approach-ing" the end of usefulness, concedes that some usefulness remained; (2) therewould have been no reason for Neil to intercede on Pickard's behalf with Shawand Hamilton to maintain Pickard on the hi-loader job, if he were not concernedwith, the application of the seniority rule; (3) there would have been littlepoint to Hamilton's coming to the project and Neil's holding this conferencewith him concerning a hypothetical issue; (4) the findings already made under"The facts," based upon Neil's testimony, show that Neil undertook to abide by,Vie ;Respogdent Union's rules when they resumed operations, that there was nooccasion to do anything about the situation, and that the bad weather continueduntil he left the Respondent Company's employ; (5) there would have been noreason for Neil to encourage Pickard to make use of the Board's processes ifPickard's discharge were not due to the application of the seniority rule ; and(6) as appears from the testimony quoted below, (a) Neil had not decided toreturn the hi-loader to Shaw prior to the Hamilton conference or when Pickardreported that he had been "bumped," (b) 'there would have been no reason forNeil to plan upon circumventing the seniority rule and having the excavationsubcontractor do that work if he were not confronted with the problem of apply-ing the seniority rule.Neil explained as follows :Q. [By Mr. Sacks]At the conclusion of your conference with Mr. Hamil-ton you informed him 'that you would abide by that rule which requiredthe B card holder to be replaced by an A. card holder [a member of theRespondent Union]?A. It was my intention what [that] was necessary from then on.WhileI wasn't going to fight with Hamilton about it it was my intention to havethe general contractor do the work rather than fuss with him about it,because I didn't believe that the older man could do us a job on it, andI would rather, if I had a truck stuck or something, or needed a little workdone by the high lift [another term for the hi-loader] or the bulldozer, thatI'would just rent the dozer from the excavating contractor for an houror two, or a day.Q.Was that your intention, or did you state that intention?A. That was my intention, I didn't state it. I did state to him that Iintended to get along with him, and I would abide by any rules. In otherwords, I wouldn't violate any rules, and I didn't, and I didn't intend to,because I wasn't going to run up against that. I was going to go aroundit and avoid it... .*ss*sssI was going to rent his piece of equipment had I needed to avoidany friction with the operating engineers because I was going to have theirmen on the job, and I wanted to avoid any friction.Neil also testified that according to custom the returning of the hi-loader toShaw meant the automatic return of Pickard with the machine. Neil testifiedfurther :Q. You said you thought Mr. Pickard was a good man and you wouldlike to have had him. DEL E. WEBB CONSTRUCTIONCOMPANY389A, If I continued to have that piece of equipment there I would have likedto keep him on it, but since I was going to have friction with the operatingunion I decided right then and there the thing to do was to send that pieceof equipment back. It would eliminate any friction.It thus appears that Neil did not undertake with Hamilton in their discussiona day or two before Christmas to replace Pickard with a member of the Respond-ent Union, and yet, in order not to violate the rule, decided on that occasion tocircumvent the seniority rule by returning the hi-loader to Shaw, thereby makingit possible for Pickard, according to custom, to return with the machine, andby planning thereafter to have that work done by the excavation contractor.Having decided, contrary to liis own views to,give up trying to maintain Pickardin the Respondent- Company's :e nploy in order to avoid "friction": with theRespondent Union, Neil thereafter encouraged Pickard to proceed through Boardaction.It is accordingly found that but: for. the Respondent Union's insistenceupon the enforcement of its seniority rule and the Respondent Company'sacquiescence therein, the Respondent Company would not have decided to changeitsmode of operations and Pickard would not have been displaced in hisemployment at the Respondent Company on or about December 23, 1949.The Respondents also contend that as a matter of law there were no violationsof the Act as alleged by the General Counsel. Essentially this contention withits supporting argument was raised before the Board recently in SubGrade Engi-neering Company °and found to be without merit.The undersigned finds for thereasons stated by the Board in that case, that the Respondents, Company andUnion, by the conduct described above, violated Section 8 (a) (3) and 8 (a) (1)and Section 8 (b) (2) and 8(b)'(1) (A), respectively.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE.The activities of the Respondents set forth in Section III, above, occurring inconnection with the operations of the Respondent Company described in SectionI,above, have a" close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents engaged in unfair labor practices theundersigned will recommend that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the. Act.It has been found that beginning on or about December 23, 1949, the RespondentCompany discriminated against William H. Pickard, thereby encouraging mem-bership in the Respondent Union and interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed by Section 7 of the Act;and that the Respondent Union engaged in unfair"labor practices by causing theRespondent Company thus to discriminate, and thereby restraining Pickard inthe exercise of the rights guaranteed by the Act.Raving found that the Respondent Company discriminatedagainstWilliamH. Pickard, it will be recommended that the Respondent Company offer Pickardimmediate and full reinstatement to his former or substantially equivalent posi-' 93 NLRB 406. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARD.tion,without prejudice to his seniority or other rights and privileges.Having-found that both Respondents are responsible for the discrimination suffered byPickard, the undersigned will recommend that they jointly and severally make-him whole for any loss of pay he may have suffered by reason of the discrimina-tion against him by payment of a sum of money equal to the amount he normallywould have earned as wages from the date of the discrimination against himuntil he is offered reinstatement, less his net earnings during this period.Exactcomputations shall be in accordance with the Board's usual policies : F. W. Wool-worth Co.,90 \x.RB 289;Crossett Lumber Company,8 NLRB 440;Republic-Steel Corporation v. N. L. R. B.,311 U. S. 7.Having found that the Respondent Union caused the Respondent Company to-discriminate against William H. Pickard, it will be recommended that the Re-spondent Union notify the Respondent Company in writing, and furnish a copy.to Pickard, that it has no objections to his employment by the RespondentCompany. It is also recommended that the Respondent Union may terminateits liability for further accruals of back pay, by giving the said notice ; and in_that event the Respondent Union shall not be liable for any back pay whichmay accrue after 5 days from the giving of said notice.In order to insure expeditious compliance with the recommended back-pay-order, it is recommended that the Respondent Company be ordered, upon reason-able request, to make all pertinent records available to the Board or its agents-Upon the basis of the foregoing findings of fact and upon the entire recordin the case the undersigned makes the following :CONCLUSIONS OF LAW'1. International Union of Operating Engineers, Hoisting and Portable LocalNo. 101 of Greater Kansas City and Vicinity, A. F. of L., is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofWilliam H. Pickard, thereby encouraging membership in the Respondent Union,the Respondent Company has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent Company hasengaged in and is engaging in unfair labor practices within the meaning of-Section 8 (a) (1) of the Act.4.By causing the Respondent Company to discriminate against William H..Pickard in violation of Section 8 (a) (3) of the Act, the Respondent Union hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (b) (2) of the Act.5.By restraining and coercing William H. Pickard in the exercise of the.rights guaranteed in Section 7 of the Act, the Respondent Union has engaged in:and is engaging in unfair labor practices within the meaning of Section S (b)(1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting:commerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]eThe Respondent Company submitted separately numbered proposedfindings of fact and?conclusions of law.Proposed finding of fact numbered 7 Is accepted ; proposedfindings offact numbered 1 through 6 are rejected ; and proposedconclusions of law numbered 8through 5 are rejected.